Citation Nr: 1418276	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  06-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA).  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2007.  A transcript of that hearing is of record and associated with the claims folder.  

Most recently, the Board denied service connection for a right knee disorder, cervical spine disorder, and left leg meralgia paresthesia, in March 2013.  The Veteran appealed the Board's March 2013 decision pertaining to the right knee and cervical spine disorders to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted the parties' Joint Motion for Partial Remand, vacated the Board's denial of service connection for a right knee disorder and cervical spine disorder, and remanded the matter to the Board for further adjudication.  The issue of service connection for left leg meralgia paresthesia was not appealed to the Court, and it is now final and no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran has asserted that service connection for a right knee disorder and a cervical spine disorder is warranted based on service incurrence.  He maintains that he sustained these injuries during a car accident in service.  

By rating decision of May 2012, service connection for a left knee disorder was granted.  In an October 2011 VA examination report, the VA examiner opined that the Veteran's left knee condition, which preexisted service, was as likely as not aggravated beyond its natural progression by service.  Notably, the VA examiner also stated that the Veteran favoring the left knee put greater demands on the right knee which accelerated symptom development.  This statement raised the issue of potential entitlement to service connection for a right knee disorder on a secondary basis.  This secondary service connection theory of entitlement was reasonably raised by the record.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

That regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Further, additional examination is necessary in this regard.  

Additionally, the Veteran indicates that he sustained injury to his cervical spine in service.  A June 2004 medical statement was submitted to VA in support of the Veteran's claim.  D.W.E., DO, stated that the Veteran had been in receipt of 

treatment since November 1987, for several disabilities, to include his cervical spine, which the doctor stated were consistent with being caused in a car accident in 1966.  Neither this medical statement, nor the treatment rendered by this examiner, was considered in connection with a determination made on this issue.  This should be done prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any currently diagnosed right knee disorder.  All indicated studies should be performed.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's service-connected left knee disorder caused or aggravated his right knee disorder.  

If it is determined that during service there was aggravation beyond the natural progress of the right knee disorder, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

2.  After obtaining an appropriate release of information from the Veteran, the RO/AMC should seek to obtain all medical records regarding the treatment of the Veteran's cervical spine from Dr. D.W.E. and associate those records with the claims folder.  

3.  Thereafter, the RO/AMC should arrange for the Veteran to be scheduled for an appropriate VA examination to determine the nature and etiology of any currently diagnosed cervical spine disorder.  All indicated studies should be performed.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's cervical spine disorder was caused in or was aggravated as a result of his active service or is otherwise related thereto.  

The claims file must be made available to the examiner for review and the examiner should indicate in his/her 

report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner should address in the report any medical records provided by Dr. D.W.E. and his June 2004 medical statement indicating that treatment he provided the Veteran since 1987 was consistent with being caused by a car accident in 1966.  

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

